Citation Nr: 1230489	
Decision Date: 09/06/12    Archive Date: 09/10/12

DOCKET NO.  10-30 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Bruce, Counsel


INTRODUCTION

The Veteran served on active duty from October 1944 to October 1945.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

While the Board regrets further delay, after review of the record, the Board finds that a remand for further development is warranted with respect to the issue of TDIU.

Entitlement to a TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  Consideration may be given to the Veteran's level of education, special training and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2011).  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The law provides that a total disability rating may be assigned where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a) (2011).  Additionally the Board notes that rating boards are required to submit to the Director, Compensation and Pension Service, for extraschedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities, but who failed to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  The Court has held that, when a Veteran does not meet the schedular requirements of 4.16(a), the Board has no authority to assign a TDIU rating under 4.16(b), but may refer the claim to the C&P Director for extraschedular consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).

Additionally, in a claim for a TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that a Veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  See Friscia v. Brown, 7 Vet. App. 294 (1995).  The Court stressed that VA has a duty to supplement the record by obtaining an examination which includes an opinion on what effect the appellant's service-connected disabilities have on his ability to work.  Friscia, at 297, citing 38 U.S.C.A. § 5107(a); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a).  

The Veteran contends that his service-connected disabilities render him substantially unable to maintain gainful employment.  The Board notes initially that the Veteran is currently service connected for compound fracture with defects of skull forehead currently rated as 30 percent disabling, bilateral hearing loss currently rated as 30 percent disabling, scar of right foot medial side currently rated as 10 percent disabling, scar of the left tibia currently rated as 10 percent disabling, tinnitus currently rated as 10 percent disabling, mildly disfiguring multiple scars of the forehead, left cheek, and left neck currently rated as 10 percent disabling, and scar of the right forearm currently rated as noncompensable.  The Veteran has currently has a combined rating of 70 percent, effective from September 17, 2008.  

The Board notes that the Veteran's VA Form 21-8940 indicated that the Veteran had a high school education and worked for the United States Post Office for 32 years.  

The Board notes that the Veteran was afforded a VA traumatic brain injury examination in September 2009.  The Veteran reported only rare mild headaches, poor balance issues for 20 years, painful left foot toes, numbness and paresthesias in hands and feet due to peripheral neuropathy.  The Veteran reported that his peripheral neuropathy required him to use a walker for balance issues.  The Veteran denied any psychiatric or cognitive problems other than mild anxiety.  Upon examination it was noted that the Veteran had abnormal reflex responses and decreased sensation in his upper and lower extremities.  The Veteran reported being retired after 32 years of employment as a mail carrier.  The examiner noted that most of the Veteran's current physical problems were mostly due to his peripheral neuropathy, which is not service connected.  

The Veteran was also afforded a VA Audio examination in July 2009 in which he reported difficulty hearing speech in noisy environments as well as hearing women's voices.  The Veteran further reported recurrent but not constant tinnitus.  The Veteran was diagnosed with mild to profound hearing loss in the right ear and mild to severe hearing loss in the left ear.  There was no opinion with regard to whether the Veteran's hearing loss affected his employability.  

While neither the VA audiological nor traumatic brain injury examinations indicated that the Veteran's hearing loss or skull fracture injury individually rendered him substantially unemployable, there is no opinion with regard to whether the Veteran's service-connected disabilities when considered in combination render the Veteran unable to maintain substantially gainful employment.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore in compliance with Barr, an opinion with regard to whether the disabilities, in combination, could render the Veteran unable to maintain substantially gainful employment is warranted.

The Veteran should be scheduled for a VA examination, and the examiner should be asked to conduct a physical examination of the Veteran, review of the medical evidence, and provide a medical opinion addressing the question of whether the Veteran's service-connected disabilities combine to make him unemployable.  See 38 U.S.C.A. § 5103A(d) (West 2002); Friscia v. Brown, 7 Vet. App. 294 (1995).  Such opinion must be based upon consideration of the Veteran's current medical condition as well as his documented history and assertions, to include employment history and education, and medical evidence associated with the record.  38 U.S.C.A. § 5103A.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The Veteran should be afforded a VA examination to determine the effect of his service-connected disabilities (compound fracture with defects of skull forehead, bilateral hearing loss, scar of right foot medial side, scar of the left tibia, tinnitus, mildly disfiguring multiple scars of the forehead, left cheek, and left neck, and scar of the right forearm) on his employability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file and to comment on the effect of the Veteran's service-connected disabilities on his ability to engage in any type of full-time employment.  The examiner must evaluate and discuss the effect of all of the Veteran's service-connected disabilities on the Veteran's employability.  

The examiner should opine as to whether it is as likely as not (50 percent or more probability) that the Veteran's service-connected disabilities combined, without consideration of his nonservice-connected disabilities or age, render him unable to secure or follow a substantially gainful occupation.  It should be noted that consideration may be given to the Veteran's level of education, special training, and previous work experience.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2011), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

2.  After conducting any additional development deemed necessary, the RO should adjudicate the issue of entitlement to a TDIU, considering all the evidence of record.  Unless the benefits sought on appeal are granted, the Veteran and his representative, if any, should be furnished an appropriate supplemental statement of the case, to include information regarding why the Veteran failed to meet the requirements for TDIU or an extraschedular evaluation, and afforded an opportunity to respond.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and be provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



